EXHIBIT 10.1 FIRST AMENDMENT TO LEASE THIS FIRST AMENDMENT TO LEASE (this "First Amendment") is made and entered into to be effective this 28thday of April, 2010 by and between Phoenix Investors #20, L.L.C., an Arizona limited liability company (“Landlord”) and OrthoLogic Corp., a Delaware corporation (“Tenant”) and is as follows. RECITALS A.Landlord, as successor-in-title to Phoenix Investors #13, L.L.C, and Tenant are currently the Lessor and Lessee under that LEASE made as of July 19, 2007 between Phoenix Investors #13, L.L.C., an Arizona limited liability company, and OrthoLogic Corp with respect to Suites 101-A and 101-B of the Buildinglocated at 1275 West Washington Street, Tempe, Arizona . B.This First Amendment is being entered into to change the Early Termination Date from February 28, 2011 to July 31, 2011 and Termination Option Exercise Date from 9 months prior to the Early Termination Date to 6 months prior to the Early Termination Date, as those terms are defined in the LEASE. AGREEMENTS In consideration of good and valuable consideration, the receipt and sufficiency of which are hereby expressly acknowledged, the parties agree that Section 31 of the LEASE, TENANT’S TERMINATION RIGHT is removed and replaced in its entirety by the following: TENANT’S TERMINATION RIGHT .Tenant shall have an option to cancel the remainder of the initial Lease Term effective as of July 31, 2011 (the "Early Termination Date").To exercise this option, Tenant must (a) deliver written notice of the exercise thereof to Landlord at least six (6) months prior to the Early Termination Date (the "Termination Option Exercise Date"), and (b) concurrently with the giving of such notice, pay to Landlord a termination fee equal to the sum of (i) six (6) months of Base Rent ( $131,626.00), plus (ii) all unamortized, as of February 28, 2011, leasing commissions paid to Tenant's broker in connection with this Lease ( $26,325.00).Tenant must also not be in default beyond any applicable notice and cure period under this Lease at the time Tenant delivers such notice.If Tenant fails to deliver such items on or before the Termination Option Exercise Date, the option to terminate shall be deemed waived for all purposes and shall no longer be available to Tenant.Upon Tenant’s delivery of the notice and termination fee described above, the Lease Term shall be deemed adjusted in accordance with the provisions of this Section 31.If Tenant timely gives notice of its exercise of this option, then the parties shall promptly execute an amendment to this Lease or a lease termination agreement prepared by Landlord to confirm the change of the Lease Term, which amendment or agreement shall be reasonably acceptable to each of Landlord and Tenant. Except as specifically modified in this First Amendment, all terms and provisions in the LEASE are ratified and affirmed and remain in full force and effect. IN WITNESS WHEREOF, the parties have executed this Agreement to be effective on the date set forth above. LANDLORD: PHOENIX INVESTORS #20, L.L.C. an Arizona limited liability company By Greenwood and McKenzie, a California general partnership Its Manager By /s/ Jim McKenzie Jim McKenzie Its General Partner TENANT: ORTHOLOGIC CORP., a Delaware corporation By: /s/ Les M. Taeger Print Title: SVP Chief Financial Officer
